Citation Nr: 9914032	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 4, 
1996 for a grant of service connection for osteoarthritis of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his September 1998 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  However, in a letter 
received by the RO in October 1998, the veteran's 
representative withdrew the request for such a hearing.  See 
38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was separated from active military service on 
May 17, 1946.

3.  The date of the veteran's claim of entitlement to service 
connection for osteoarthritis of the right knee was August 6, 
1996.


CONCLUSION OF LAW

An effective date of August 6, 1996 for a grant of service 
connection for osteoarthritis of the right knee is warranted.  
38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  However, if the application is 
received within one year from the date of discharge or 
release from service, the effective date of an award for 
disability compensation to the veteran shall be the day 
following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  See Wright v. Gober, 10 Vet. App. 
343, 346-48 (1997); see also 38 C.F.R. § 3.400(b)(2) (1998).  

Generally, a specific claim in the form prescribed by the VA 
must be filed in order for VA benefits to be paid.  See 
38 C.F.R. §§ 3.160(b), 3.151(a) (1998).  Under certain 
circumstances, VA medical records may constitute an informal 
claim for increase or to reopen a compensation claim under 
38 C.F.R. § 3.157 (1998), but this provision does not apply 
to an initial claim for disability compensation.  

The veteran's military records indicate that he was separated 
from active service on May 17, 1946.  

The RO granted service connection for osteoarthritis of the 
right knee, as secondary to a service-connected left knee 
disability, in the appealed April 1998 rating decision, and a 
10 percent evaluation was assigned, effective September 4, 
1996.  In this rating decision, the RO indicated that 
September 4, 1996 was the date of the veteran's claim.  

The Board has reviewed the veteran's claims file and observes 
that, on September 4, 1996, the Board received a photocopy of 
a statement in which the veteran complained of a leg 
disability and a difference in length between his two legs, 
which statement was accepted as a claim of entitlement to 
secondary service connection for osteoarthritis of the right 
knee.  However, the Board also received a photocopy of the 
same statement on August 6, 1996, nearly a month earlier.  
(The veteran's claims file was located at the Board at that 
time, as he had pending a motion for reconsideration of a 
Board decision on an increased rating claim.) The Board finds 
that August 6, 1996, the earlier date of receipt, should be 
the effective date for the grant of service connection.  

The Board has considered the veteran's arguments in support 
of his appeal.  In his August 1998 Notice of Disagreement, he 
asserted that an effective date of July 6, 1993 was 
warranted.  (VA outpatient treatment records reveal that the 
veteran was seen on July 6, 1993, for multiple complaints, 
including arthritis.)  However, a review of the veteran's 
claims file indicates that there is no record of a claim for 
service connection for osteoarthritis of the right knee prior 
to August 6, 1996.  While medical records that were 
associated with the veteran's claims file prior to that date 
reflect a difference in length between his two legs, the 
Board would point out again that 38 C.F.R. § 3.157 (1998), 
which pertains to circumstances in which medical records may 
constitute an informal claim for an increase or to reopen a 
compensation claim, is not for application in the case of an 
initial application for compensation.  

Any communication indicating an intent to apply for a benefit 
under laws administered by VA may be considered an informal 
claim; such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(1998).   The VA treatment note of 
July 6, 1993, may not, the Board finds, be considered an 
informal claim for service connection for osteoarthritis of 
the right knee, as it contained no indication that the 
veteran was applying for that benefit.  

As the veteran submitted his application for service 
connection for osteoarthritis of the right knee more than one 
year after his separation from service on May 17, 1946, the 
law provides that the earliest effective date which may be 
assigned for his award of service connection for 
osteoarthritis of the right knee is August 6, 1996.  
Therefore, it is the conclusion of the Board that there is 
entitlement to an effective date of August 6, 1996, and no 
earlier, for the grant of service connection for 
osteoarthritis of the right knee.


ORDER

An effective date of August 6, 1996 for a grant of service 
connection for osteoarthritis of the right knee is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

